United States Court of Appeals
                           For the Eighth Circuit
                        ___________________________

                                 No. 21-2476
                        ___________________________

                               Willie J. Starr

                                   Plaintiff - Appellant

                                      v.

                 Estella Bland, ANP, Correct Care Solution

                                           Defendant

 Sondra Parker, HSAA, Correct Care Solution; James Gibson, Deputy Warden,
VSM, ADC; James Shipman, Deputy Warden, VSM, ADC; Brandon C. Carroll,
 Major, VSM, ADC; F. Washington, Classification Committee Member, VSM,
                                  ADC

                                 Defendants - Appellees

                Aaron Smith, Doctor, Correct Care Solution

                                           Defendant

       Amy Jones, LPN, VSM, ADC; S. Taylor, Captain, VSM, ADC

                                 Defendants - Appellees
                               ____________

                  Appeal from United States District Court
                for the Eastern District of Arkansas - Central
                               ____________

                         Submitted: March 4, 2022
                          Filed: March 10, 2022
                              [Unpublished]
                              ____________
Before BENTON, KELLY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Arkansas prisoner Willie Starr appeals the district court’s pre-service
dismissal of his Americans with Disabilities Act (ADA) claim brought against
employees of the Arkansas Department of Corrections (ADC) in their official
capacities.1 We reverse and remand the case for further proceedings.

      “We review de novo the district court’s dismissal of a prisoner’s claim under
28 U.S.C. § 1915A, ‘accepting as true all of the factual allegations contained in the
complaint and affording the plaintiff all reasonable inferences that can be drawn
from those allegations.’” Jackson v. Nixon, 747 F.3d 537, 540–41 (8th Cir. 2014)
(quoting Reynolds v. Dormire, 636 F.3d 976, 979 (8th Cir. 2011)). “In evaluating
whether a pro se plaintiff has asserted sufficient facts to state a claim, we hold ‘a pro
se complaint, however inartfully pleaded, . . . to less stringent standards than formal
pleadings drafted by lawyers.’” Id. at 541 (quoting Erickson v. Pardus, 551 U.S. 89,
94 (2007) (per curiam)) (modifications in original).

       Liberally construing Starr’s complaint, we find that he has sufficiently
pleaded a claim under Title II of the ADA. See 42 U.S.C. § 12132 (“[N]o qualified
individual with a disability shall, by reason of such disability, be excluded from
participation in or be denied the benefits of the services, programs, or activities of a
public entity, or be subjected to discrimination by any such entity.”). State prisons
and prisoners are included within the coverage of Title II. Pa. Dep’t of Corr. v.


      1
        Starr’s complaint also names employees of a medical contractor and brings
claims under 42 U.S.C. § 1983, but on appeal, he challenges only the pre-service
dismissal of the ADA claim against the ADC defendants in their official capacities.
Starr’s complaint named the ADC defendants in their individual capacities as well,
but he does not present meaningful argument on appeal as to any individual-capacity
claims under the ADA. See Montin v. Moore, 846 F.3d 289, 295 (8th Cir. 2017)
(claims not raised in the opening brief are waived).
                                          -2-
Yeskey, 524 U.S. 206, 209–10 (1998). To state a claim under Title II, an inmate
must allege that he is a qualified individual with a disability and that because of his
disability, he was excluded from participation in or denied benefits of the prison’s
services, programs, or activities. Rinehart v. Weitzell, 964 F.3d 684, 688 (8th Cir.
2020).

       Starr alleges that ADC employees failed to accommodate his disability
resulting from degenerative disc disease and diabetic nerve pain that left him unable
to stand or walk, and he was therefore unable to access recreation and visitation
opportunities and toilet and shower facilities. These allegations are sufficient to state
a claim under Title II. We therefore reverse the order of the district court dismissing
Starr’s ADA claim against the ADC defendants in their official capacities and
remand for further proceedings.
                           __________________________




                                          -3-